Citation Nr: 0308709	
Decision Date: 05/08/03    Archive Date: 05/20/03

DOCKET NO.  00-23 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
right knee injury with instability, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
right knee injury with arthritic changes and limitation of 
motion, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from August 1984 to April 
1992.  His claims come before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied an evaluation in excess of 
10 percent for the veteran's residuals of a right knee injury 
status post anterior cruciate ligament reconstruction and 
arthroscopy.  Since then, the RO assigned two separate 10 
percent evaluations for the veteran's residual right knee 
disability - one for instability and one for arthritic 
changes with limitation of motion.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claims.

2.  The veteran is able to move his right knee from zero to 
110 degrees of flexion, with pain at 90 degrees. 

3.  The veteran's right knee disability is manifested by 
moderate subluxation and lateral instability. 


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for residuals of 
a right knee injury with instability have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 
(2002).


2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a right knee injury with arthritic changes 
and limitation of motion have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 
4.40, 4.45, 4.59, 4.71a, DCs 5003, 5010, 5260. 5261 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking higher evaluations for his right knee 
disability involving instability, rated as 10 percent 
disabling, and arthritic changes with limitation of motion, 
also rated as 10 percent disabling.  In the interest of 
clarity, the Board will initially discuss whether these 
issues have been properly developed for appellate purposes.  
The Board will then address the issues on appeal, providing 
relevant VA law and regulations, the relevant facts, and an 
analysis.

I.  Veterans Claims Assistance Act

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") 
was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA amended 
38 U.S.C.A. § 5103 to clarify VA's duty to notify claimants 
and their representatives of any information that is 
necessary to substantiate the claim for benefits.  The VCAA 
also created 38 U.S.C.A. § 5103A, which codifies VA's duty to 
assist and essentially states that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  See 38 C.F.R.      § 3.159 (2002). 

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  Information 
means non-evidentiary facts, such as the claimant's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 
38 C.F.R. § 3.159(a)(5) (2002).  Second, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).  

The Board finds that VA has complied with the duty-to-assist 
requirement of the VCAA.  The veteran's right knee has been 
examined for VA compensation purposes in August 1999 and 
April 2002.  In addition, there does not appear to be any 
outstanding medical records that are relevant to this appeal.  
The RO obtained all VA and private medical records identified 
by the veteran.  The veteran initially requested a hearing 
but then withdrew his hearing request.  The Board thus finds 
that all reasonable efforts to secure and develop the 
evidence that is necessary for an equitable disposition of 
the matter on appeal have been made by the agency of original 
jurisdiction.

The Board observes that the discussions in the rating 
decisions of December 1999 and November 2000, the statement 
of the case issued in October 2000, the supplemental 
statement of the case issued in January 2003, as well as 
various letters by the RO, including a letter dated August 
2002, have informed the veteran of the information and 
evidence necessary prove his claims.  The Board finds that 
the veteran has been notified of the evidence, if any, he was 
expected to obtain and which evidence, if any, VA would 
obtain.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see 
also Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  

The Board therefore concludes that the veteran has been 
notified of the evidence and information necessary to 
substantiate his claims and has been notified of VA's efforts 
to assist him.  See Quartuccio, supra.  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating the claims.  As such, further development is 
not necessary to meet the requirements of 38 U.S.C.A. §§ 5103 
and 5103A.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).  Disposition of the veteran's 
claims at the present time is appropriate.

II.  Discussion

The record shows that the veteran injured his right knee 
while playing football in service.  He underwent anterior 
cruciate ligament (ACL) reconstruction in 1991 and 
arthroscopic surgery in 1994.   In a May 1992 rating 
decision, the RO granted service connection for residuals of 
a right knee injury.  The December 1999 rating decision on 
appeal denied an evaluation in excess of 10 percent for the 
veteran's right knee disability. 

In a November 2000 rating decision, the RO assigned two 
separate 10 percent evaluations for the veteran's right knee 
disability - one for instability and one for arthritic 
changes with limitation of motion.  VAOPGCPREC 23-97, 62 Fed. 
Reg. 63604 (1997).  Inasmuch as these 10 percent evaluations 
are not the maximum benefit under the rating schedule, both 
claims are viable issues for appellate consideration by the 
Board.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

A.  Factual Background

In connection with his claim, the veteran underwent a VA 
orthopedic examination in August 1999.  At that time, the 
veteran reported pain with prolonged exertion as well as a 
popping sound with weather changes and using stairs.  He also 
reported stiffness with prolonged standing at his job with 
the U.S Postal Service. Objectively, the veteran was able to 
move his right knee from zero degrees of extension to 100 
degrees of flexion.  The right knee also demonstrated good 
stability both anteriorly and posteriorly.  A well-healed 
scar measuring 8 cm was located anteriorly.  X-rays revealed 
evidence of a prior anterior cruciate ligament reconstruction 
with cortical screws identified in the distal femur and 
proximal tibia.  The soft tissues appeared normal, and the 
joint space compartments appeared well maintained.  A small 
ossific density inferior to the patella was observed which 
may have represented an area of heterotopic ossification or a 
possible loose body.  The examiner concluded with a diagnosis 
of "status post right knee surgery x 2 with continued pain 
and restricted movement. 

In May 2000, the veteran's right knee was examined by R.L., 
M.D., at Rivergate Sports Medicine and Orthopedic Surgery.  
During the interview, the veteran reported anteromedial and 
anterior pain with some tightness in the right knee, pointing 
to the area of the patellar tendon.  He reported grinding and 
popping, crepitus with range of motion, and swelling after 
standing on his feet all day at work.  He said he had to give 
up sports and other activities.  He reported occasional 
episodes of momentary locking or catching following by 
buckling of the knee joint with sharp pain.  These symptoms 
increased with squatting.  Upon physical examination, mild 
effusion was present with patellofemoral crepitus and some 
tenderness.  There was a moderate anterior Drawer and mild 
Lachman's, although his right knee exhibited good range of 
motion with no pivot-shift elicited.  X-rays revealed some 
medial patellofemoral irregularity and spurring of the 
inferior patella and the ossicle of the anterior inferior 
patella.  Tenderness was present along the scar extending 
from the kneecap to the tibial tubercle.  Based on these 
findings, the diagnosis was patellofemoral syndrome of the 
right knee with previous ACL reconstruction. 

Dr. R.L. commented that the predominate problem was coming 
from the anterior knee area, some of which was from the scar 
with irritation in the patellar tendon.  Dr. R.L. said that 
this might explain the veteran's pain and instability.  Dr. 
R.L. explained that the veteran was fitted with a Jerome 
brace for additional support.  Dr. R.L. also prescribed an 
anti-inflammatory and went over an exercise program for the 
quadriceps and for the patellofemoral syndrome.  Surgery was 
also discussed. 

When seen by Dr. R.L. in June 2000, the veteran's primary 
concern was laxity, looseness, and giving of the right knee.  
Dr. R.L. wondered if some of these symptoms were due to 
discomfort or laxity in the anterior cruciate ligament.  The 
veteran indicated that the Jerome brace helped his 
patellofemoral complaints.  A physical examination revealed 
some patellofemoral crepitus with tenderness, a little bit of 
medial facet tenderness of the patella, and medial joint line 
tenderness with mild effusion.  Lachman's testing was 
slightly positive.  Dr. R.L also suspected that there was a 
slight pivot glide and a positive anterior Drawer.  Dr. R.L. 
arranged for the veteran to be fitted for an ACL brace. 

An MRI performed at Hendersonville Hospital in June 2000 was 
interpreted as showing the following: (1) evidence of prior 
anterior cruciate ligament repair, with some edema and cystic 
change about the screws that were tunneling in the distal 
femur and proximal tibia is seen; (2) an increase in joint 
effusion; and (3) flattening of the posterior horn of the 
medial meniscus, which was characterized as small but could 
indicate a tear. 

Dr. R.L. examined the veteran's right knee again in May 2001, 
at which time it was noted that the veteran wore both a 
Jerome brace for pain and an anterior cruciate ligament brace 
for stability.  The veteran reported that his knee had given 
way, which Dr. R.L. indicated could be true pivoting.  
Crepitus and grinding were present with range of motion.  The 
veteran reported swelling, primarily in the evenings, and 
pain in the anterior and anteromedial areas with physical 
activities.  Upon physical examination, the veteran stood 
with mild varus of his knees and mild effusion.  There was 
patellofemoral crepitus with tenderness as well as some 
medial and posteromedial joint line tenderness.  The right 
knee had good range of motion.  Lachman and Drawer testing 
were positive.  There was also a positive pivot glide.  The 
skin was fine except for scars, which had not changed since 
the prior examination.  The diagnosis was anterior cruciate 
ligament laxity with patellofemoral syndrome.  Dr. R.L. 
mentioned that the veteran's current treatment included a 
physical therapy program and braces. 

The veteran's right knee was examined at the Kenneth E. 
Tanner Jr. Medical Group in February 2002.  At that time, the 
veteran described moderately dull pain in his right knee 
(tolerable but causing marked handicap).  Aggravating factors 
included climbing stairs, prolonged sitting or standing and 
cold weather.  Associated symptoms included stiffness, 
limited movement, occasional locking with increased pain, and 
a slipping or shifting sensation within the knee.  The 
veteran said the pain had increased during the past two 
months.  Objectively, tenderness was present over the medial 
collateral ligament.  Range of motion was equal and 
symmetrical.  Drawer testing was negative.  The diagnostic 
assessment was "Pain in joint involving the lower leg, 
New."

At a VA orthopedic examination in April 2002, the veteran 
stated that the primary problem with his right knee was pain, 
a grinding sensation, and occasional locking and popping of 
the knee joint.  He also reported episodes at work when his 
knee would lock or give way while standing.  According to the 
veteran, these symptoms resulted in impaired function and 
precluded him from running and participating in sports.  It 
was noted that he used a soft brace on his knee but did not 
use a cane or crutch for support.  Upon physical examination, 
there was no swelling, effusion or point tenderness around 
the knee joint.  His right knee demonstrated passive range of 
motion from zero to 120 degrees of flexion, with pain at 
about 100 degrees, and active range of motion from zero to 
110 degrees, with pain at about 90 degrees.  Valgus and varus 
stresses were negative.  Anterior Drawer testing was also 
negative.  The examiner noted that the veteran's scar was 
well healed and intact.  X-rays of the right knee revealed 
two interference screws involving the right knee joint from 
the prior ACL reconstruction.  Moderately-severe degenerative 
changes were shown with joint space narrowing and osteophyte 
formation, as well as mild degenerative changes involving the 
patellofemoral compartment.  Based on these findings, the 
diagnostic impression was (1) status post right knee injury 
with resultant anterior cruciate ligament repair; and (2) 
slight to moderate instability of the right knee. 

The Board notes the April 2002 VA examination report 
discussed above contains an error.  The examiner in his 
report initially misidentifies the veteran as a "76-year-old 
white male."  Nevertheless, the remainder of the examination 
report lists the veteran's correct name, his correct date of 
birth of June 1965, and includes a history that is consistent 
with the record, including his dates of service and the 
circumstances surrounding his right knee injury.  Thus, it is 
clear that the initial reference was a typographical error 
and that the examination report pertains to the veteran.  
Thus, this error has no bearing on the outcome of this 
appeal.  


B.  Residuals of a Right Knee Injury with Instability

The veteran claims that his right knee disability with 
instability warrants an evaluation in excess of 10 percent.  
For the reasons set forth below, the Board agrees and finds 
that a 20 percent evaluation is warranted under the rating 
schedule. 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A.            § 5107(b); Gilbert v 
Derwinski, 1 Vet. App. 49, 55-57 (1990).

The veteran's right knee disability with instability is 
currently evaluated under DC 5257.  Under this code 
provision, a slight impairment of the knee, including 
recurrent subluxation or lateral instability, warrants a 10 
percent evaluation; moderate impairment of the knee warrants 
a 20 percent evaluation; and severe impairment of the knee 
warrants a 30 percent evaluation.  See 38 C.F.R. § 4.71a, DC 
5257.

Applying DC 5257 to the facts of this case, the Board finds 
that the evidence supports a 20 percent evaluation for the 
veteran's right knee disability due to moderate subluxation 
and lateral instability.  The veteran has consistently 
reported complaints involving instability and bucking of the 
right knee, which are supported by objective clinical 
findings.  The Board notes that Lachman and Drawer testing 
are used to test for instability of the knee joint.  These 
tests were positive when the veteran was examined in May 
2000, June 2000, and May 2001.  Dr. R.L. also noted that the 
veteran's right knee exhibited a slight pivot glide, which is 
further evidence of moderate instability of the right knee 
joint.  Although Drawer testing was negative when examined by 
VA in April 2002, the diagnosis section noted "slight to 
moderate" instability of the right knee.  The Board also 
finds significant that the veteran has been prescribed a 
Jerome brace for pain and an ACL brace for stability.  In 
light of these findings, the Board concludes that the 
veteran's service-connected right knee disability is most 
consistent with moderate impairment of the knee involving 
recurrent subluxation or lateral instability, as required for 
a 20 percent evaluation under DC 5257.

In reaching this decision, the Board finds that the 
preponderance of the evidence is against an evaluation higher 
than 20 percent under DC 5257, as severe impairment of the 
knee has not been shown.  In this regard, the veteran does 
not require the use of a cane or crutch to ambulate.  A VA 
examiner in April 2002 also characterized the veteran's right 
knee instability as "slight to moderate."  In light of 
these findings, there is no basis to assign an evaluation in 
excess of 20 percent for the veteran's right knee disability 
due to instability.  

In conclusion, the Board finds that a 20 percent evaluation 
is warranted for the veteran's service-connected residuals of 
a right knee injury with instability.  To this extent only, 
the appeal is granted.

C.	Residuals of a Right Knee Injury 
with    
    Arthritic Changes and 
Limitation of Motion

In November 2000, the RO assigned a separate 10 percent 
evaluation for the veteran's right knee disability on the 
basis of arthritic changes causing limitation of motion.  The 
authority for this decision came from an opinion of the 
General Counsel of the VA in which it was determined that 
separate ratings may be assigned under DC 5257 for 
instability and DC 5003 for arthritis.  VAOPGCPREC 23-97, 62 
Fed. Reg. 63604 (1997).  Therefore, the Board must determine 
whether the veteran is entitled to an evaluation in excess of 
10 percent for his residuals of a right knee injury with 
arthritic changes and limitation of motion.  

The veteran's arthritis of the right knee is presently rated 
as 10 percent disabling pursuant to DC 5010.  This Diagnostic 
Code provides that traumatic arthritis, substantiated by C-
ray findings, is to be evaluated under DC 5003 for 
degenerative arthritis, which in turn provides that such 
disability will be rated on the basis of limitation of motion 
under the appropriate Diagnostic Codes for the specific joint 
or joints involved.  However, when the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate Diagnostic Codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined under DC 5003.  38 C.F.R.            § 4.71a, DC 
5003.

The regulations define normal range of motion for the leg as 
zero degrees of extension and 140 degrees of flexion.  See 38 
C.F.R. § 4.71, Plate I.  Limitation of flexion of the knee is 
rated in accordance with DC 5260.  This code provides that 
flexion limited to 15 degrees warrants a 30 percent rating; 
flexion limited to 30 degrees warrants a 20 percent rating; 
flexion limited to 45 degrees warrants a 10 percent rating; 
and flexion limited to 60 degrees warrants a zero percent 
(noncompensable) rating.  38 C.F.R. § 4.71a, DC 5260.

Limitation of extension of the knee is rated in accordance 
with DC 5261.  This code provides that extension limited to 
45 degrees warrants a 50 percent rating; extension limited to 
30 degrees warrants a 40 percent rating; extension limited to 
20 degrees warrants a 30 percent rating; extension limited to 
15 degrees warrants a 20 percent rating; extension limited to 
10 degrees warrants a 10 percent rating; extension limited to 
5 degrees warrants a zero percent (noncompensable) rating.  
38 C.F.R.    § 4.71a, DC 5261.

Applying the range-of-motion criteria to the facts of this 
case, the Board finds that the veteran's right knee 
disability has been correctly evaluated as 10 percent 
disabling.  The veteran was able to move his right knee from 
zero to 100 degrees when examined in August 1999, and from 
zero to 110 degrees when examined in April 2002.  These 
findings do not even meet the criteria for a compensable 
evaluation under DC 5260 or DC 5261.  Nevertheless, the RO 
assigned a 10 percent evaluation based on the veteran's 
complaints of pain.  There is simply no basis, however, to 
assign an evaluation in excess of 10 percent for the 
veteran's right knee disability due to arthritis and 
limitation of motion. 

For these reasons, the Board also finds that an evaluation 
higher than 10 percent is not warranted on the basis of 
functional loss due to pain, or on the basis of weakened 
movement, excess fatigability, or pain on movement.  See 38 
C.F.R.      §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 
Vet. App. 202, 204-08 (1995).   At his April 2002 VA 
examination, the veteran's right knee exhibited pain-free 
motion from zero to 100 degrees on passive motion and from 
zero to 90 degrees of active motion.  In any event, the Board 
notes that any functional loss due to pain has been fully 
compensated in the currently assigned 10 percent evaluation 
for the veteran's arthritic changes causing limitation of 
motion.  Accordingly, the provisions of 38 C.F.R. §§ 4.40, 
4.45, 4.49 have been considered but provide no basis for an 
evaluation in excess of 10 percent. 

In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
the veteran's residuals of a right knee injury with arthritic 
changes and limitation of motion.  Hence, there is not an 
approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies.  VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096, 2098-2099 (2000); see also 
Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) 
(holding that the VCAA did not alter the benefit-of-the doubt 
doctrine).  Accordingly, the appeal is denied.

D.  Consideration of an Extraschedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.
§ 3.321(b)(1).  "The governing norm in these exceptional 
cases is: A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  In 
this case, the evidence shows that the veteran works full 
time at the U.S. Postal Service, and there is no indication 
in the record that the veteran's right knee disability has 
markedly interfered with that employment.  Thus, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R.                 § 3.321(b)(1) (2002) is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, a 20 percent evaluation for residuals of a 
right knee injury with instability is granted.

An evaluation in excess of 10 percent for residuals of a 
right knee injury with arthritic changes and limitation of 
motion is denied.




	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

